                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 1 of 12




                1                                                                   The Honorable Benjamin H. Settle
                2

                3

                4

                5

                6

                7

                8                               IN THE UNITED STATES DISTRICT COURT
                                                  WESTERN DISTRICT OF WASHINGTON
                9                                           AT TACOMA
              10

              11
                    BEL LEWIS RIDGE, LLC,                              Case No. 3:19-cv-05587-BHS-MAT
              12
                                   Plaintiff,
              13                                                       STIPULATED PROTECTIVE ORDER
                           v.
              14
                    CERTAINTEED CORPORATION,
              15
                                   Defendant.
              16

              17           COME NOW Plaintiff Bel Lewis Ridge, LLC and Defendant CertainTeed Corporation
              18    (collectively, the "Parties"), by and through their counsel of record, and present the following
              19    Stipulated Protective Order:
              20           1.      PURPOSES AND LIMITATIONS.
              21           Discovery in this action is likely to involve production of confidential, proprietary, or
              22    private information for which special protection may be warranted. Accordingly, the Parties
              23    hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
              24    parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
              25    protection on all disclosures or responses to discovery, the protection it affords from public
              26    disclosure and use extends only to the limited information or items that are entitled to confidential

                     STIPULATED PROTECTIVE ORDER                                                 SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 1                                     600 University Street, Suite 1800
                                                                                                           Seattle, WA 98101
                                                                                             T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 2 of 12




                1   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
                2   confidential information under seal. Further, nothing in this protective order is to be construed as
                3   a waiver of a parties' right to assert any objection to a discovery request and withhold any document
                4   on the basis of a valid objection.
                5          2.      “CONFIDENTIAL” MATERIAL.
                6          2.1     “Confidential” material shall include documents and tangible things from among
                7 the following categories, or other information that a party genuinely maintains as private or

                8 confidential independent of this litigation:
                9                  a. Documents which constitute or describe CertainTeed's product
                                      designs, formulas and/or specifications;
              10
                                   b. Documents which constitute or describe CertainTeed's
              11                      manufacturing processes or procedures;
              12                   c. Documents which constitute or describe CertainTeed's sales
                                      and financial data related to CertainTeed WeatherBoards Fiber
              13
                                      Cement Siding;
              14                   d. Documents which constitute or describe CertainTeed's
              15                      personnel records;
                                   e. Documents which constitute or describe CertainTeed's
              16
                                      merchandising and/or marketing plans or strategies;
              17
                                   f. Documents which contain information about any CertainTeed
              18                      customer, including individual employees as well as entities;

              19                   g. Documents which constitute or describe CertainTeed's
                                      agreements, sales data, and customer lists;
              20
                                   h. Documents which constitute or describe CertainTeed's product
              21                      distribution network;

              22                   i. Documents which constitute or describe CertainTeed's product
                                      distribution network;
              23
                                   j. Documents which contain personal identifying information of a
              24                      person who has made a warranty claim related to a CertainTeed
                                      product;
              25
                                   k. Documents which constitute or describe CertainTeed's claims
              26                      handling methods, processes, and/or policies;

                     STIPULATED PROTECTIVE ORDER                                               SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 2                                   600 University Street, Suite 1800
                                                                                                         Seattle, WA 98101
                                                                                           T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                        Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 3 of 12




                1                 l. Documents or things which belong to a third-party to this
                                     action that (i) a producing party has in its possession, custody,
                2                    or control that have been designated as confidential pursuant to
                3                    a protective order entered in other legal proceedings and (ii) the
                                     producing party has in its possession, custody, or control solely
                4                    because of discovery or other disclosures in the other legal
                                     proceedings made pursuant to the protective order;
                5
                                  m. Documents which constitute or describe CertainTeed patents,
                6                    patent applications, or trade secrets;
                7                 n. Documents which contain personal identifying information of
                                     an individual;
                8
                                  o. Documents or things which belong to a third-party to this
                9                    action which contain proprietary or trade secrets, such as
                                     architectural drawings and specifications;
              10
                                  p. Documents which constitute or describe the financial data of
              11                     Bel Lewis Ridge, LLC, Lewis Ridge Apartments, Clearfork
              12                     Realty Corporation or Eaton Vance Management, including
                                     any members, officers or employees thereof;
              13
                                  q. Documents which constitute or describe the personnel records
              14                     of Bel Lewis Ridge, LLC, Lewis Ridge Apartments, Clearfork
                                     Realty Corporation, Eaton Vance Management or Eaton Vance
              15                     Corporation;
              16                  r. Documents which describe the marketing plans or strategies of
                                     Bel Lewis Ridge, LLC, Lewis Ridge Apartments, Clearfork
              17                     Realty Corporation, Eaton Vance Management or Eaton Vance
                                     Corporation;
              18
                                  s. Documents which contain any personal data identifiers (date of
              19                     birth, address, telephone number, social security numbers,
              20                     names of minor children, social security numbers, financial
                                     accounting information, and driver’s license numbers) from all
              21                     documents about any resident of the Lewis Ridge Apartments
                                     or any other facility owned and/or operated by Clearfork
              22                     Realty Corporation;
              23                  t. Documents which constitute or describe agreements and
                                     customer, vendor or resident lists of Bel Lewis Ridge, LLC,
              24                     Lewis Ridge Apartments, Clearfork Realty Corporation, Eaton
              25                     Vance Management or Eaton Vance Corporation;

              26

                    STIPULATED PROTECTIVE ORDER                                             SELMAN BREITMAN LLP
                    Case No.: 3:19-cv-05587-BHS-MAT - 3                                 600 University Street, Suite 1800
                                                                                                      Seattle, WA 98101
                                                                                        T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 4 of 12




                1                   u. Documents which constitute or describe appraisals performed
                                       by or for Bel Lewis Ridge, LLC, Lewis Ridge Apartments,
                2                      Clearfork Realty Corporation, Eaton Vance Management or
                3                      Eaton Vance Corporation relating to the Lewis Ridge
                                       Apartments.
                4

                5           2.2     By making or agreeing to a designation of Confidential material, the parties do not

                6   concede the relevance or availability of such material nor waive any valid objection to the

                7   production of such categories of material. Likewise, the parties do not concede that such material

                8   is entitled to be filed under seal.

                9           3.      SCOPE

              10            The protections conferred by this agreement cover not only Confidential material (as

              11    defined above), but also (1) any information copied or extracted from Confidential material; (2)

              12    all copies, excerpts, summaries, or compilations of Confidential material; and (3) any testimony,

              13    conversations, or presentations by parties or their counsel that might reveal Confidential material.

              14            However, the protections conferred by this agreement do not cover information that is in

              15    the public domain or becomes part of the public domain through trial or otherwise.

              16            4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

              17            4.1     Basic Principles. A receiving party may use Confidential material that is disclosed

              18    or produced by another party or by a non-party in connection with this case only for prosecuting,

              19    defending, or attempting to settle this litigation. Confidential material may be disclosed only to

              20    the categories of persons and under the conditions described in this agreement. Confidential

              21    material must be stored and maintained by a receiving party at a location and in a secure manner

              22    that ensures that access is limited to the persons authorized under this agreement.

              23            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

              24    by the court or permitted in writing by the designating party, a receiving party may disclose any

              25    information or item designated "CONFIDENTIAL" only to:

              26                    (a) the receiving party’s counsel of record in this action, as well as

                     STIPULATED PROTECTIVE ORDER                                                SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 4                                    600 University Street, Suite 1800
                                                                                                          Seattle, WA 98101
                                                                                            T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 5 of 12




                1                      employees of counsel to whom it is reasonably necessary to
                                       disclose the information for this litigation;
                2
                                   (b) if the receiving party is not a natural person, then the officers,
                3                      directors, and employees (including in house counsel) of the
                4                      receiving party to whom disclosure is reasonably necessary for
                                       this litigation, unless the parties agree that a particular
                5                      document or material produced is for Attorney’s Eyes Only
                                       and is so designated;
                6
                                   (c) the receiving party, if the receiving party is a natural person;
                7
                                   (d) experts and consultants to whom disclosure is reasonably
                8                      necessary for this litigation and who have signed the
                                       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                9
                                   (e) the court, court personnel, and court reporters and their staff;
              10
                                   (f) copy or imaging services retained by counsel to assist in the
              11                       duplication of Confidential material, provided that counsel for
                                       the party retaining the copy or imaging service instructs the
              12                       service not to disclose any Confidential material to third parties
                                       and to immediately return all originals and copies of any
              13
                                       Confidential material;
              14
                                   (g) during their depositions, witnesses in the action to whom
              15                       disclosure is reasonably necessary and who have signed the
                                       “Acknowledgment and Agreement to Be Bound” (Exhibit A),
              16                       unless otherwise agreed by the designating party or ordered by
                                       the court. Pages of transcribed deposition testimony or exhibits
              17                       to depositions that reveal Confidential material must be
                                       separately bound by the court reporter and may not be
              18
                                       disclosed to anyone except as permitted under this agreement;
              19                   (h) the author or recipient of a document containing the
              20                       information or a custodian or other person who otherwise
                                       possessed or knew the information.
              21
                           4.3     Filing Confidential Material. Before filing Confidential material or discussing or
              22
                    referencing such material in court filings, the filing party shall confer with the designating party
              23
                    in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
              24
                    remove the confidential designation, whether the document can be redacted, or whether a motion
              25
                    to seal or stipulation and proposed order is warranted. During the meet and confer process, the
              26

                     STIPULATED PROTECTIVE ORDER                                               SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 5                                   600 University Street, Suite 1800
                                                                                                         Seattle, WA 98101
                                                                                           T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 6 of 12




                1   designating party must identify the basis for sealing the specific confidential information at issue,
                2   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
                3   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
                4   the standards that will be applied when a party seeks permission from the court to file material
                5   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
                6   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
                7   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
                8   the strong presumption of public access to the Court’s files.
                9           5.      DESIGNATING PROTECTED MATERIAL
              10            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
              11    or non-party that designates information or items for protection under this agreement must take
              12    care to limit any such designation to specific material that qualifies under the appropriate
              13    standards. The designating party must designate for protection only those parts of material,
              14    documents, items, or oral or written communications that qualify, so that other portions of the
              15    material, documents, items, or communications for which protection is not warranted are not swept
              16    unjustifiably within the ambit of this agreement.
              17            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
              18    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
              19    unnecessarily encumber or delay the case development process or to impose unnecessary expenses
              20    and burdens on other parties) expose the designating party to sanctions.
              21            If it comes to a designating party’s attention that information or items that it designated for
              22    protection do not qualify for protection, the designating party must promptly notify all other parties
              23 that it is withdrawing the mistaken designation.

              24            5.2     Manner and Timing of Designations.           Except as otherwise provided in this
              25    agreement, or as otherwise stipulated or ordered, disclosure or discovery material that qualifies for
              26    protection under this agreement must be clearly so designated before or when the material is

                     STIPULATED PROTECTIVE ORDER                                                 SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 6                                     600 University Street, Suite 1800
                                                                                                           Seattle, WA 98101
                                                                                             T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 7 of 12




                1   disclosed or produced.
                2                  (a) Information in documentary form: (e.g., paper or electronic
                                       documents and deposition exhibits, but excluding transcripts of
                3                      depositions or other pretrial or trial proceedings), the
                4                      designating party must affix the word “CONFIDENTIAL” to
                                       each page that contains Confidential material. If only a portion
                5                      or portions of the material on a page qualifies for protection,
                                       the producing party also must clearly identify the protected
                6                      portion(s) (e.g., by making appropriate markings in the
                                       margins).
                7
                                   (b) Testimony given in deposition or in other pretrial or trial
                8                      proceedings: the parties must identify on the record, during the
                9                      deposition, hearing, or other proceeding, all protected
                                       testimony, without prejudice to their right to so designate other
              10                       testimony after reviewing the transcript. Any party or non-
                                       party may, within fifteen (15) days after receiving a deposition
              11                       transcript, designate portions of the transcript, or exhibits
                                       thereto, as confidential.
              12
                                   (c) Other tangible items: the producing party must affix in a
              13                       prominent place on the exterior of the container or containers
                                       in which the information or item is stored the word
              14
                                       “CONFIDENTIAL.” If only a portion or portions of the
              15                       information or item warrant protection, the producing party, to
                                       the extent practicable, shall identify the protected portion(s).
              16

              17           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

              18    designate qualified information or items does not, standing alone, waive the designating party’s

              19    right to secure protection under this agreement for such material. Upon timely correction of a

              20    designation, the receiving party must make reasonable efforts to ensure that the material is treated

              21    in accordance with the provisions of this agreement.

              22           6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

              23           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

              24    confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

              25    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

              26    burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

                     STIPULATED PROTECTIVE ORDER                                              SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 7                                  600 University Street, Suite 1800
                                                                                                        Seattle, WA 98101
                                                                                          T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                            Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 8 of 12




                1   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                2   original designation is disclosed.
                3            6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
                4   regarding confidential designations without court involvement.               Any motion regarding
                5 confidential designations or for a protective order must include a certification, in the motion or in

                6 a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

                7 with other affected parties in an effort to resolve the dispute without court action. The certification

                8   must list the date, manner, and participants to the conference. A good faith effort to confer requires
                9   a face-to-face meeting or a telephone conference.
              10             6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
              11    intervention, the designating party may file and serve a motion to retain confidentiality under Local
              12 Civil Rule 7 (and in compliance with the Local Civil Rule 5(g), if applicable). The burden of

              13 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

              14 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

              15 other parties) may expose the challenging party to sanctions. The parties shall continue to maintain

              16 the material in question as confidential until the court rules on the challenge.

              17             7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
              18                    IN OTHER LITIGATION.

              19             If a party is served with a subpoena or a court order issued in other litigation that compels

              20    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

              21    must:

              22                    (a) promptly notify the designating party in writing and include a
                                        copy of the subpoena or court order;
              23
                                    (b) promptly notify in writing the party who caused the subpoena
              24                        or order to issue in the other litigation that some or all of the
              25                        material covered by the subpoena or order is subject to this
                                        agreement. Such notification shall include a copy of this
              26                        agreement; and

                     STIPULATED PROTECTIVE ORDER                                                SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 8                                    600 University Street, Suite 1800
                                                                                                          Seattle, WA 98101
                                                                                            T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                          Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 9 of 12




                1                  (c) cooperate with respect to all reasonable procedures sought to
                                       be pursued by the designating party whose Confidential
                2                      material may be affected.
                3

                4          8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

                5          If a receiving party learns that, by inadvertence or otherwise, it has disclosed Confidential

                6   material to any person or in any circumstance not authorized under this agreement, the receiving

                7   party must immediately:

                8                  (a) notify in writing the designating party of the unauthorized
                                       disclosures;
                9
                                   (b) use its best efforts to retrieve all unauthorized copies of the
              10                       protected material;
              11                   (c) inform the person or persons to whom unauthorized disclosures
                                        were made of all the terms of this agreement; and
              12
                                   (d) request that such person or persons execute the
              13                       “Acknowledgment and Agreement to Be Bound” that is
                                       attached hereto as Exhibit A.
              14

              15           9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                   PROTECTED MATERIAL.
              16

              17           When a producing party gives notice to receiving parties that certain inadvertently

              18    produced material is subject to a claim of privilege or other protection, the obligations of the

              19    receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

              20    is not intended to modify whatever procedure may be established in an e-discovery order or

              21 agreement that provides for production without prior privilege review. Parties agree to the entry

              22    of a non-waiver order under Fed. R. Evid. 502 (d) as set forth herein.

              23           10.     NON TERMINATION AND RETURN OF DOCUMENTS.

              24           Within 60 days after the termination of this action, including all appeals, each receiving

              25    party must return all Confidential material to the producing party, including all copies, extracts

              26    and summaries thereof.      Alternatively, the parties may agree upon appropriate methods of

                     STIPULATED PROTECTIVE ORDER                                                SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 9                                    600 University Street, Suite 1800
                                                                                                          Seattle, WA 98101
                                                                                            T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                         Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 10 of 12




                1   destruction along with a certification that such Confidential material was destroyed.
                2          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
                3   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
                4   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
                5   product, even if such materials contain Confidential material.
                6          The confidentiality obligations imposed by this agreement shall remain in effect until a
                7   designating party agrees otherwise in writing or a court orders otherwise.
                8          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                9

              10    DATED this 10TH day of September, 2019.
              11

              12     SCHLEMLEIN FICK & SCRUGGS PLLC                   SELMAN BREITMAN LLP
              13

              14         /s/ Kevin S. MacDougal (signed by Eileen        /s/ Eileen I. McKillop
                     I. McKillop with email authorization)            Eileen I. McKillop, WSBA #21602
              15                                                      600 University Street, Suite 1800
                     Garth A. Schlemlein, WSBA #13637                 Seattle, WA 98101
              16
                     Kevin S. MacDougall, WSBA #31280                 Telephone: 206.447.6461
              17     Benjamin W. Lance, WSBA #52657                   emckillop@selmanlaw.com
                     66 S. Hanford Street, Suite 300                  Attorneys for Defendant CertainTeed
              18     Seattle, WA 98134
                                                                      Corporation
                     Telephone: 206.488.8100
              19     gas@soslaw.com
                     ksm@soslaw.com
              20
                     bwl@soslaw.com
              21     Attorneys for Plaintiff Bel Lewis Ridge, LLC
              22

              23

              24

              25

              26

                     STIPULATED PROTECTIVE ORDER                                              SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 10                                 600 University Street, Suite 1800
                                                                                                        Seattle, WA 98101
                                                                                          T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                        Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 11 of 12




                1          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
                3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

                4 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

                5 documents, including the attorney-client privilege, attorney work-product protection, or any other

                6 privilege or protection recognized by law.

                7
                    DATED:      September 12, 2019
                8


              10
                9
                                                                        A
                                                                        Mary Alice Theiler
                                                                        United States Magistrate Judge
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

                    STIPULATED PROTECTIVE ORDER                                             SELMAN BREITMAN LLP
                    Case No.: 3:19-cv-05587-BHS-MAT - 11                                600 University Street, Suite 1800
                                                                                                      Seattle, WA 98101
                                                                                        T: 206.447.6461 F:206.588.4185
44337.1 743.46001
                         Case 3:19-cv-05587-BHS-MAT Document 22 Filed 09/12/19 Page 12 of 12




                1                                              EXHIBIT A
                2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3

                4           I,   ____________________________________           [print   or   type    full   name],     of
                5   ____________________________________ [print or type full address], declare under penalty of
                6   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
                7   issued by the United States District Court for the Western District of Washington on [date] in the
                8   case of Bel Lewis Ridge, LLC v. CertainTeed Corporation, Case No. 3:19-cv-05587-BHS-MAT.
                9   I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
              10    understand and acknowledge that failure to so comply could expose me to sanctions and
              11    punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
              12    any information or item that is subject to this Stipulated Protective Order to any person or entity
              13    except in strict compliance with the provisions of this Order.
              14            I further agree to submit to the jurisdiction of the United States District Court for the
              15    Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
              16    Order, even if such enforcement proceedings occur after termination of this action.
              17    Date:
              18    City and State where sworn and signed:
              19    Printed name:
              20    Signature:
              21

              22

              23

              24

              25

              26

                     STIPULATED PROTECTIVE ORDER                                             SELMAN BREITMAN LLP
                     Case No.: 3:19-cv-05587-BHS-MAT - 12                                600 University Street, Suite 1800
                                                                                                       Seattle, WA 98101
                                                                                         T: 206.447.6461 F:206.588.4185
44337.1 743.46001
